Exhibit 10.1

 

MOCON, INC. INCENTIVE PAY PLAN

 

1)               This Incentive Pay Plan (the “Plan”) covers employees of MOCON,
Inc. and its subsidiaries who do not have a variable compensation component.

 

2)               The incentive as a percentage of salary at goal for all MOCON,
Inc. officers will be determined by the Compensation Committee; the actual
incentive paid will be based on the percentage of goal achieved, up to a maximum
of one hundred fifty percent.

 

3)               The profit goal amounts for the CEO and all other MOCON, Inc.
officers will be determined annually by the Compensation Committee.

 

4)               The incentive as a percentage of salary at goal for all
participants in this Plan who are not an officer of MOCON, Inc. will be
determined by the CEO; the actual incentive paid will be based on the percentage
of goal achieved, up to a maximum of one hundred fifty percent.

 

5)               The goals for all non-MOCON, Inc. officer Company employees
will be determined by the CEO.

 

6)               The incentives, if any, for the CEO and all other MOCON, Inc.
officers who are not in charge of specific business units, will be paid annually
on or before March 15th of the year following the end of each Plan year. The
frequency and timing of the incentive payments for all other participants in
this Plan will be determined by the CEO.

 

--------------------------------------------------------------------------------